DETAILED ACTION
This office action is in response to communication filed on 20 September 2019.

Claims 1 – 8 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Objections
Claim 3 is objected to because of the following informalities:  The word “at” is repeated twice in a row, and Examiner assumes this to be a minor typographical error.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. The independent claims recite obtaining public recommendation information without referencing private information, outputting public recommendation information for display, and outputting private recommendation information that is obtained by referencing private information of an individual or group.  Dependent claims further limit the abstract ideas through steps such as displaying information, ranking information in a priority, and obtaining a group of data with information indicating a period for displaying private recommendation information, along with outputting private information in that time period.  This describes a management of personal behavior or interactions between people, because recommendations can change behavior.  This is a sub-category in certain methods of organizing human activity, which is defined as an abstract idea in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on 7 January 2019.  This judicial exception is not integrated into a practical application because the abstract idea is implemented using generic technology including a terminal device, a communication unit, a control unit, information processing system, and servers.  These technologies are claimed in such a way that is a mere application of computing technology to an otherwise abstract idea.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed elements of a terminal device, a communication unit, a control unit, information processing system, and servers to perform the implementation of outputting recommendations is not a practical application of an abstract idea, but rather a mere application of computer 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. P.G. Pub. 2016/0292158 (hereinafter, Todd) in view of U.S. P.G. Pub. 2015/0312603 (hereinafter, Singh).

Regarding claim 1, Todd teaches a terminal device, comprising: a communication unit; and a control unit, wherein the control unit is configured to obtain, via the communication unit (¶ 33, “the streaming media client device 140 may be an Apple TV® device or a streaming media player made by Roku, Inc. of Saratoga, Calif. In some embodiments, the streaming media client device 140 may be integrated with the display 142 in a “smart” television. In operation, the streaming media system 100 permits the streaming media server 110 to receive requests for content from users operating the computer 130 and/or the streaming media client device 140 over the network 120 and to provide streaming media items over the network 120 in response. The information received from the streaming media server is rendered to the displays 136 and/or 142 in one or more graphical user interfaces.”), 
public recommendation information that is obtained without referencing private information of an individual or a group (¶ 28, “if the number of recommendations for a particular media item increases the number of plays of the particular media item does not increase proportionately, a recommendation may use the take-rate information and determine to recommend that particular media item less frequently or lower in a ranking of recommendations going forward. As another example, when the take-rate information is used in providing recommendations to New Zealanders (or to another set of users in a smaller jurisdiction) the fact that New-Zealand-exclusive media items are not presented to as many users as are media items that are common to both the New Zealand and United States media item catalogs may enable exclusive media items to be recommended to New Zealand-based users according to their popularity among users within New Zealand.”) (¶ 45, “Referring now to FIGS. 5A and 5B, shown therein are the first exemplary media item catalog 500 and a second exemplary media item catalog 550, respectively. The media item catalogs 500 and 550 may be stored in memory, like the memory 304 of the server 300 illustrated in FIG. 3. The catalogs 500 and 550 may be databases including various fields that characterize a plurality of media items included in each catalog. As described herein the streaming media system may include multiple media item catalogs. For example, the first media item catalog 500 may be associated with a first jurisdiction such as the country of Switzerland (population: 8.1 million); while the second media item catalog 550 may be associated with a second jurisdiction such as Indonesia (population: 250 million).”) (¶ 48, “User activity data for a set of users (e.g., Swiss subscribers) with access to the first media item catalog 500 may include significantly less in terms of data volume then user activity data for a set of users (e.g., Indonesian subscribers) with access to the second media item catalog 550. Accordingly, the proportion of play counts attributable to Indonesian subscribers may be significantly greater than the proportion of play counts attributable to the Swiss subscribers. If only the play count were to be relied upon in providing recommendations to the Indonesian subscribers and the Swiss subscribers, it would be unlikely that any exclusive media items present in the first media item catalog 500 would be presented to the Swiss subscribers as recommendations. For example, while more than 90% of Swiss users who played “Fast and Ferocious I” also watched “Fast and Ferocious II”, because “Fast and Ferocious II” is not included in the second media item catalog 550, Swiss users may be presented with “Silence of the Sheep” as a recommendation rather than “Fast and Ferocious II.” A recommendation or presentation engine using only play count data may be more likely to recommend “Silence of the Sheep” to Swiss users even though those users or a cluster within Swiss users, if offered “Fast and Ferocious II,” would be more likely to watch “Fast and Ferocious II” than “Silence of the Sheep.””) (Examiner note: determining popularity or categorizing items over an entire population is public information not using private data, as it involves publicly reported performance of a movie/tv title), 
output the public recommendation information for display (¶ 44, “The cluster 410 displays or presents five “action” media items. The user may select any of these media items or may view additional media items in the cluster 410 by interacting with the user interface 406, for example by scrolling or swiping on the touchscreen 402. The cluster 412 displays or presents five “comedy” media items.”).
Todd does not explicitly teach private recommendations output at a certain timing, but does at least teach private recommendations (¶ 70, “At step 1006, the processing device determines, based on the first and second user activity data, a probability that a user of the first set of users would play the exclusive media item if presented by the streaming media system with the exclusive media item. For example, the presentation engine 340 may determine based on information in the matrix 800 or the matrix 850 a probability that the user would play the exclusive media item if it were available to the user and presented to the user, e.g., as a recommendation in the user interface 406 or another comparable interface.”).  
However, in the analogous art of recommending based on information, Singh teaches further output, at a certain timing, private recommendation information that is obtained by referencing private information of an individual or a group (abstract, “Each digital item in a set of digital items is scored based on user preferences and other metrics. The digital items are ordered based on scores. The digital items are then evaluated in order of respective rank to determine a subset of digital items that re recommended to the user.”) (¶ 37, “a take rate signal may be incorporated into logical units, computations or calculations that determine a recommendation display of media titles that are recommended for a user, in the abstract or in the context of another media title. When a user interacts with a media title, the content distribution system may determine the user may be interested in similar media titles. A content browser may display the similar media titles in a selection window as recommendations based on the previously interacted title, source title or other factors. The content browser may utilize the take rate signals of similar media titles to arrange the similar titles in a descending order of probability values.”) (¶ 38, “the probability of a user interacting with a particular media title after an interaction with a source title may be estimated through Markov chain state transition probabilities. The content distribution system may arrange the media titles in a recommendations display of the content browser in a particular order using Markov chain transition probabilities to improve the accuracy of recommendations and the likelihood of a user interacting with a particular title without further browsing or searching.”) (¶ 119, “where the CB 108 and the MP 110 are an integrated component or are connected through the communication network 104, the CB 108 provides the display 300 at times when the user may be likely to select a new title for playback or in response to certain user-initiated events. For example, the CB 108 after the user has selected a title may begin playback of the title for the user. Once the CB 108 has finished playback of the title, the CB 108 may provide display 300 to guide the user to titles similar to the title the user had just selected. As another example, the CB 108 may provide, in the vicinity of titles that are available for playback, an option for displaying similar titles. When the option is selected by a user, the CB 108 provides display 300 to guide the user to similar titles.”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the recommendations based on private information of Singh with the public informational based recommendations of Todd.  One of ordinary skill in the art would have been motivated to combine these teachings for the benefit of utilizing differently sourced data for the same purposes, as it would provide a more robust and effective recommendation system.  Using different methods to determine recommendations would likely make users happier with the choices presented to them, and therefore improve customer satisfaction.
	
Regarding claim 2, Todd and Singh teach the terminal device according to Claim 1.  Todd teaches wherein the control unit makes such an output as to cause, at the certain timing, a plurality of cards including the public recommendation information and at least one card including the private recommendation information to be displayed at display positions in accordance with degrees of priority correlated with respective cards, and a card including the private recommendation information to be displayed at a display position with a higher ranking of priority than multiple cards including the public recommendation information (¶ 57, “Referring now to FIGS. 9A-D, shown therein are exemplary graphical models or plate notation models that may be employed by the presentation engine 340, specifically, or more generally by the server 300, in generating recommendations for users of the streaming media system. The model 900 of FIG. 9A implements personalized rankings of media items that may be used to provide recommendations to a user via a discrete mixture across users of take-rates across media items. The users play behavior is modeled by identifying a user cluster and then observing take-rate information from user activity data as illustrated in matrix 800 of FIG. 8A or matrix 850 of FIG. 8B. The user's predicted play behavior (e.g., the probability that the user will select a particular media item when presented with that media item) is modeled according to the cluster to which the user belongs.”) (¶ 73, “The popular media items may be defined, in some embodiments, as media items having a take-rate ranking above a threshold value among users in the user cluster, among users having access to a particular media item catalog, or among all users of the media streaming system. The popular media items may include the exclusive media item. For example, the media items in the first and second media item catalogs may be ranked according to how often users of the streaming media system play the media items when presented with the media items.”) (¶ 88, “generating artificial user activity data based on the probability that the user of the first set of users would play the exclusive media item if presented with the exclusive media item”) (Examiner note: presenting exclusive media item indicates prioritizing over other items based on private user probability data).  Singh further teaches that there are private recommendation information cards to be displayed as well (¶ 37, “A content browser may display the similar media titles in a selection window as recommendations based on the previously interacted title, source title or other factors. The content browser may utilize the take rate signals of similar media titles to arrange the similar titles in a descending order of probability values. In an embodiment, each title is associated with a probability value indicating a likelihood that the user will interact with that title, based upon past actual interactions, preferences or other factors. For example, a content distribution system may infer that a user who requested to watch the movie “Sherlock Holmes” may also be interested in watching “Monk” or “Poirot”. The “Monk” and “Poirot” titles may be displayed to a user in a selection window described as “Because you watched Sherlock Holmes.” The media titles may be arranged based in part on the take rates of “Monk” and “Poirot” in the context of “Sherlock Holmes”.”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the recommendations based on private information of Singh with the public informational based recommendations of Todd.  One of ordinary skill in the art would have been motivated to combine these teachings for the benefit of utilizing differently sourced data for the same purposes, as it would provide a more robust and effective recommendation system.  Using different methods to determine recommendations would likely make users happier with the choices presented to them, and therefore improve customer satisfaction.

Regarding claim 3, Todd and Singh teach the terminal device according to Claim 1.  Singh teaches wherein the control unit obtains, via the communication unit, a group of data not including the private recommendation information and including period information indicating a display period for displaying the private recommendation information, and outputs the private recommendation information to be displayed at at least one timing within a display period specified by the period information (¶ 119, “where the CB 108 and the MP 110 are an integrated component or are connected through the communication network 104, the CB 108 provides the display 300 at times when the user may be likely to select a new title for playback or in response to certain user-initiated events. For example, the CB 108 after the user has selected a title may begin playback of the title for the user. Once the CB 108 has finished playback of the title, the CB 108 may provide display 300 to guide the user to titles similar to the title the user had just selected. As another example, the CB 108 may provide, in the vicinity of titles that are available for playback, an option for displaying similar titles. When the option is selected by a user, the CB 108 provides display 300 to guide the user to similar titles.”) (Examiner note: the display period is after a current viewing is complete).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the recommendations based on private information of Singh with the public informational based recommendations of Todd.  One of ordinary skill in the art would have been motivated to combine these teachings for the benefit of utilizing differently sourced data for the same purposes, as it would provide a more robust and effective recommendation system.  Using different methods to determine recommendations would likely make users happier with the choices presented to them, and therefore improve customer satisfaction.

Regarding claim 4, Todd and Singh teach the terminal device according to Claim 1.  Singh teaches wherein the control unit obtains the private information of the individual or group from another application executed at the terminal device, and generates the private recommendation information by referencing the private information of the individual or group (¶ 33, “a content browser may record media titles that are browsed by a user as part of impression data. Browsed media titles may include the media titles that have been initially displayed to the user on the initial screen, so that they were visible to the user, as well as the media titles that have been browsed by the user through an affirmative user action. In an embodiment, in addition to browsed media titles, the title impression data may further contain user information, browsing context information, such as locations/pages/arrangements in content browser where browsed media titles resided, timestamp of browsing, as well as additional information about browsed media titles. The title impression data may be stored locally, for example, using logs maintained by the content browser.”) (¶ 49, “The communications network 104 includes a plurality of network communication systems, such as routers and switches, configured to facilitate data communication between the application server computer 102, the CDN 106 and the CB 108.”) (¶ 51, “The application server computer 102 is a computer system configured to host a web application that is accessed by the CB 108. In an embodiment, the web application hosted by the application server computer 102 allows a user of CB 108 to browse through available content, manage account information, receive content recommendations, etc. Further, application server computer 102 is configured with the functional units shown in FIG. 2 and discussed below that implement the techniques described herein.”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the recommendations based on private information of Singh with the public informational based recommendations of Todd.  One of ordinary skill in the art would have been motivated to combine these teachings for the benefit of utilizing differently sourced data for the same purposes, as it would provide a more robust and effective recommendation system.  Using different methods to determine recommendations would likely make users happier with the choices presented to them, and therefore improve customer satisfaction.

Regarding claims 5 and 6, the claims recite substantially similar limitations to claim 1.  Claims 5 and 6 additionally recite a step of transmitting public recommendation information, which is disclosed in Todd (¶ 43, “The server 300 further includes a recommendation or presentation engine 340, which determines which media items from the media item catalog 328 should be recommended or presented to a particular user in a user interface. For example, the presentation engine 340 may determine that, when a certain user accesses the media streaming system using a client device 400, illustrated as a tablet computer in FIG. 4, the user should be presented with a user interface 406 rendered to a touchscreen 402 of the device 400.”).  Therefore, claims 5 and 6 are similarly rejected for the reasons set forth above with respect to claim 1.

Regarding claims 7 and 8, the claims recite substantially similar limitations to claims 1 and 3 combined.  Claims 7 and 8 additionally recite a step of transmitting public recommendation information, which is disclosed in Todd (¶ 43, “The server 300 further includes a recommendation or presentation engine 340, which determines which media items from the media item catalog 328 should be recommended or presented to a particular user in a user interface. For example, the presentation engine 340 may determine that, when a certain user accesses the media streaming system using a client device 400, illustrated as a tablet computer in FIG. 4, the user should be presented with a user interface 406 rendered to a touchscreen 402 of the device 400.”). Therefore, claims 7 and 8 are similarly rejected for the reasons set forth above with respect to claims 1 and 3 combined.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA GURSKI/           Primary Examiner, Art Unit 3623